Citation Nr: 1543033	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating and a rating in excess of 30 percent from February 14, 2014, for bilateral pes planus.

2.  Entitlement to a compensable rating for a left foot bunion.

3.  Entitlement to service connection for arthritis of the bilateral foot.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from November 1983 to May 1984 and from November 1985 to June 2009.

This matter came before the Board of Veterans' Appeals (Board) from a decision of August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The issue of service connection for arthritis of the bilateral foot is addressed in the REMAND that follows the ORDER section of this decision.  


FINDINGS OF FACT

1.  Prior to February 14, 2014, the pes planus most nearly approximates moderate impairment; from February 14, 2014, the pes planus does not approximate worse than severe impairment.   

2.  The Veteran is not status-post operation with resection of the metatarsal head; effective February 14, 2014, the hallux valgus was manifest by severe symptoms equivalent to amputation of the great toe but prior to February 14, 2014, it was not manifest by such symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for pes planus for the period prior to February 14, 2014, have been met; the criteria for a rating in excess of 30 percent from February 14, 2014, for pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  

2.  Effective February 14, 2014, the criteria for 10 percent rating, but no higher, for hallux valgus have been met; prior to February 14, 2014, the criteria for a compensable rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  This appeal arises from the Veteran's disagreement with the initial evaluation following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The record reflects that the service treatment and examination records, VA examination records, and medical evidence identified by the Veteran have been associated with the record.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations in 2009 and 2014 to determine the severity of the pes planus and hallux valgus.  The Board has found the reports of the examination to be adequate.  In this regard, the Board notes that in addition to examining the Veteran, each examiner elicited the Veteran's pertinent history and provided all information needed for rating purposes.  The Veteran contends that the 2009 examination was not adequate.  The examiner reported all necessary findings and the Veteran's histories, however, and the Veteran has not alleged that the examiner failed to conduct any testing.  Furthermore, review indicates that the 2009 VA examination record is consistent with previous medical records.  As such, the Board finds the 2009 examination report is adequate for adjudicative purposes.  

Accordingly, the Board will address the merits of the appellant's appeal.

II. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5276, acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, warrants a noncompensable rating.  When it is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10 percent rating is warranted for bilateral or unilateral disability.  When it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for a bilateral disability.  When it is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on mancipation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted for bilateral disability.  

Under Diagnostic Code 5280, hallux valgus, unilateral, with severe symptoms equivalent to amputation of the great toe or status-post operation with resection of the metatarsal head warrants a 10 percent rating.  

The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Under Diagnostic Doe 5171, amputation of the great toe without metatarsal involvement warrants a 10 percent rating and amputation of the great toe with removal of the metatarsal head warrants a 30 percent rating.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

III. Factual Background

An April 2009 VA examination record reveals the Veteran's history of pain and stiffness in the arches, heels, and toes from physical activity, walking, and standing.  She denied pain, weakness, stiffness, swelling, or fatigue at rest.  She reported numbness in the toes which she associated with bunions.  Examination revealed normal posture and gait.  There was no sign of abnormal weight bearing, breakdown, callosity, or unusual shoe wear pattern.  There was tenderness of the feet but no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  There was no pes cavus, hammertoes, or Morton's metatarsalgia.  There was active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the feet revealed moderate tenderness.  Alignment of the Achilles tendon was normal while non-weight bearing.  There was no valgus, no forefoot/midfoot malalignment, and no deformity such as inward rotation, medial tilting, or marked pronation.  There was hallux valgus of the left foot with moderate angulation but no resection of the metatarsal head.  X-ray images showed pes planus and right foot status-post bunionectomy.  The examiner found no pathology to render a diagnosis of arthritis of either foot.  

A February 2014 VA examination record reveals the Veteran's history of bilateral calluses, a "ball" feeling in the arches, and cramping in the feet.  She also reported tingling and numbness in the feet and toes, corns on the feet, and swelling in the feet.  The record reports accentuated pain on use and manipulation, swelling on use, and characteristic callosities which were not relieved by arch supports.  There was not extreme tenderness.  There was objective evidence of marked deformity, namely marked pronation, which was not improved by orthopedic shoes/appliance.  The weight-bearing line fell over or medial to the great toe.  There was inward bowing of the Achilles tendon.  There was no marked inward displacement or severe spasm on manipulation.  There was left hallux valgus with severe symptoms, function equivalent to amputation of the great toe.  There were two large callouses on the plantar surface of the right foot and one large callous on the plantar surface of the left foot.  There were callouses/corns on the dorsal surface of all toes.  The examiner found the foot condition did not result in functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-ray imaging showed arthritis.  There was occupational impairment due to limited ability to walk to the copier and file area and inability to stand for long periods of time needed for filing and copying. 

IV. Analysis

A.  Pes Planus

Upon consideration of the evidence, the Board finds a 10 percent rating is warranted prior to February 14, 2014, based on the competent evidence of pain on manipulation and use of the feet.  A rating in excess of 10 percent is not warranted prior to February 14, 2014, however, as the evidence indicates that the pes planus resulted in, at most, moderate impairment during this period.  Although the Veteran has reported callosities and significant pain on use during this period, the Board finds the reported symptoms do not rise to the level contemplated by the 30 percent rating.  In this regard, the Board notes that the medical evidence includes no findings of marked deformity, swelling on use, or characteristic callosities prior to February 2014, and the record reveals findings of normal gait and posture.  The Board finds the objective findings of the 2009 examiner are more probative than the Veteran's histories, particularly because there are multiple disabilities affecting the left foot which could account for the reported pain, and because the 2009 VA examination findings are consistent with the service treatment records which do not support a finding of severe pes planus, as contemplated by VA regulation.

The Board further finds a rating in excess of 30 percent is not warranted any time after February 14, 2014, as the evidence indicates that the pes planus has not resulted in pronounced impairment.  In this regard, the Board notes that the 2014 VA examiner determined there was only accentuated pain and tenderness and not extreme tenderness and that there was not marked inward displacement or spasm with manipulation of the Achilles tendon.  Although there was evidence of marked pronation, based on the objective findings and the evidence that the Veteran is able to work and function independently, the Board finds the impairment most nearly approximates severe impairment and not pronounced impairment.  

B.  Hallux Valgus

Upon review of the evidence, the Board finds a 10 percent rating is warranted effective February 14, 2014, based on the VA examiner's determination that the left hallux valgus was severe and equivalent to amputation of the great toe.  A rating in excess of 10 percent is precluded by the amputation rule because there is no removal of the metatarsal head.    

A compensable rating is not warranted prior to February 14, 2014.  The Veteran has not undergone resection of the left great metatarsal head, and the evidence indicates that the hallux valgus was not severe or equivalent to amputation of the great toe prior to February 14, 2014.  In this regard, the Board notes that the 2009 VA examiner determined the hallux valgus did not prohibit motion of the left great toe, and the record indicates that the Veteran had normal gait and shoe-wear.  Although the Veteran has reported symptoms which she attributes to the left hallux valgus throughout the period of the claim, the Board finds the objective findings of the 2009 examiner are more probative than the Veteran's histories, particularly because  there are multiple disabilities affecting the left foot which could account for the reported symptoms and because the 2009 VA examination findings are consistent with the service treatment records which do not support a finding of severe hallux valgus, as defined by VA regulation.

C.  Other Consideration

The Board has considered whether there is any other schedular basis to assign a higher or separate rating but finds no basis for such a rating.  Specifically, the Veteran's service-connected conditions have been diagnosed as bilateral pes planus and left hallux valgus.  Pes planus (flatfoot) and hallux valgus are each specifically listed in the Rating Schedule.  38 C.F.R. § 4.71a.  Accordingly, the Veteran's bilateral foot disability may not be rated by analogy under Diagnostic Code 5284, for "foot injuries, other," or any other diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  The Court in Copeland specifically found that a disability rating under Diagnostic Code 5284 was inappropriate where a veteran had diagnosed conditions of pes planus and hallux valgus, holding that where "a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, [a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted."  Id. citing Suttmann v. Brown, 5 Vet. App. 127 (1993).

The Board has also considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

As discussed above, the Veteran's pes planus and hallux valgus are manifested by pain with associated functional impairment.  These manifestations are contemplated by the schedular criteria.  There is no probative evidence of associated symptoms not contemplated by the current ratings.  The Board must also consider whether there is a collective effect involving the Veteran's other service connected disabilities acting with foot disabilities on appeal gives rise to a referral for extraschedular consideration.  See Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has numerous other service-connected disabilities.  The record does not include any evidence or argument that the collective impact of her disabilities are inadequately represented or that the collective effect of the other service-connected disabilities, acting with the foot disabilities on appeal, makes her disability picture an unusual or exceptional one.  Therefore, referral of the case for extra-schedular consideration is not in order. 


ORDER

An initial rating of 10 percent, but no higher, for the period prior to February 14, 2014, for pes planus is granted; a rating in excess of 30 percent thereafter for pes planus is denied.  

A 10 percent rating for hallux valgus is granted effective February 14, 2014; a compensable rating for hallux valgus prior to February 14, 2014, is denied.


REMAND

A January 2007 service treatment record indicates that X-ray images showed some midfoot arthritic changes.  No diagnosis of arthritis was rendered at that time.  The February 2014 VA examination reveals a diagnosis of osteoarthritis of multiple joints of the same foot, including toes.  The record does not indicate whether the osteoarthritis affects the midfoot, however, or whether the osteoarthritis is otherwise related to the in-service finding of arthritic changes.  In the absence of such findings, and in light of the findings of no arthritis in 2009, the Board is unable to determine whether the currently diagnosed osteoarthritis is related to service.  Thus, an opinion is needed to determine whether the Veteran has arthritis of the foot or toes that was incurred in service, is related to service, or is secondary to a service-connected disability.  
 
In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the claimed arthritis, including the outstanding VA and service X-ray imaging reports.

2.  Obtain an addendum opinion from the February 2014 VA examiner regarding whether the osteoarthritis of the foot is related to service or secondary to a service-connected disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should only consider the Veteran's medical records.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that the osteoarthritis was incurred in service, is related to service, or is secondary to a service-connected foot disability.

The rationale for all opinions expressed must also be provided, with discussion of the January 2007 finding of arthritic changes of the midfoot, the 2009 finding of no arthritis, and the 2014 finding of osteoarthritis of multiple joints of the foot including the toes.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


